     Case 2:17-cv-02199-MCE-JDP Document 41 Filed 09/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH WAYNE FOSTER,                                Case No. 2:17-cv-02199-MCE-JDP (PC)
12                          Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR AN EXTENSION OF TIME
13             v.
                                                          ECF No. 40
14    RALPH DELGADO,
15                          Defendant.
16

17            Plaintiff has filed a motion for an extension of time to file objections to the August 11,

18   2021 findings and recommendations. Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 40, is granted.

20            2. Plaintiff is granted thirty days from the date of this order in which to file objections.

21
     IT IS SO ORDERED.
22

23
     Dated:         September 11, 2021
24                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28
